TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-16-00807-CV



                                     Senrick Wilkerson, Appellant

                                                  v.

                          Texas Department of Public Safety, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-16-000896, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Senrick Wilkerson, proceeding pro se, filed a notice of appeal on

November 28, 2016. Wilkerson, however, is on the State of Texas’s list of vexatious litigants and

is subject to a prefiling order filed in Travis County.1 See Tex. Civ. Prac. & Rem. Code § 11.101(a)

(generally authorizing court to enter order prohibiting person from filing “pro se, a new litigation”

without permission from local administrative judge when court finds, after notice and hearing, that

person is “a vexatious litigant”).




       1
           Chapter 11 of the Texas Civil Practice and Remedies Code requires that the Office of
Court Administration (OCA) “post on the agency’s Internet website a list of vexatious litigants
subject to prefiling orders.” See Tex. Civ. Prac. & Rem. Code § 11.104(b). The OCA list reflects
that on November 17, 2016, the 98th District Court of Travis County signed an order declaring
Wilkerson a vexatious litigant and prohibiting Wilkerson from “filing new litigation in any court of
this State without permission from the local administrative judge.” See http://www.txcourts.gov/
judicial-data/vexatious-litigants (last visited April 11, 2017).
                Chapter 11 of the Texas Civil Practice and Remedies Code, governing vexatious

litigants, provides that a clerk of a court may not file a “litigation, original proceeding, appeal, or

other claim presented, pro se, by a vexatious litigant subject to a prefiling order under Section 11.101

unless the litigant obtains an order from the appropriate local administrative judge described by

Section 11.102(a) permitting the filing.” Id. § 11.103 (duties of clerk); see Douglas v. Government

Emp. Ins. Co., No. 01-12-00129-CV, 2013 WL 1490497, at *1-3 (Tex. App.—Houston [1st Dist.]

Apr. 11, 2013, no pet.) (mem. op.) (describing chapter 11 prefiling requirements for vexatious

litigants). Consequently, by order dated March 10, 2017, we notified Wilkerson that he was required

to obtain the permission of the local administrative judge to file this appeal, provided him with the

address of the local administrative judge, and ordered him to demonstrate to this Court, within thirty

days of the date of the order, that he has obtained permission from the local administrative judge to

file this appeal. See Douglas, 2013 WL 1490497, at *2 (dismissing appeal because vexatious litigant

failed comply with appellate court’s request that he file proof that he had obtained permission from

local administrative judge); see also Tex. Civ. Prac. & Rem Code § 11.1035 (on receiving notice

from clerk that litigation was mistakenly filed by vexatious litigant, court shall immediately stay

litigation and dismiss litigation unless plaintiff obtains permission under section 11.102(a)). We

notified Wilkerson that, if he failed to comply with the order, we would dismiss his appeal.

                To date, Wilkerson has failed to demonstrate that he has obtained the local

administrative judge’s permission to file this appeal. Accordingly, we dismiss this appeal.




                                                   2
                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Bourland

Dismissed

Filed: April 27, 2017




                                               3